DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 9, 12 are objected to because of the following informalities:


	
Regarding to Claim 4, Line 3, “a cooler” should be amended as “the cooling component.”

Regarding to Claim 9, Line 3, “a cooler” should be amended as “the cooler.”

Regarding to Claim 12, Line 3, “a cooler” should be amended as “the cooler.”

Appropriate correction is required.

Double Patenting
Claims 1, 3, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2 of Application 17528884 Although the claims at issue are not identical, they are not patentably distinct from each other because:

It is clear that all of the elements of Claims 1, 3, 4 are to be found in Claims 1, 2 of App. 17528884.  The differences between Claims 1, 3, 4 of the current application and Claims 1, 2 of App. 17528884 lie in the fact that the Claims 1, 3, 4 of the current application include more elements and are thus more specific.  Thus the invention of Claims 1, 3, 4 of the current application is in effect a “species” of the “generic” invention of Claims 1, 2 of App. 17528884.  It has been held that the generic invention is “anticipated” by the “species.”  Since Claims 1, 2 of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 6, the applicant claimed “…a closure that is configured to mate with and close the housing…”  After reviewing the specification and the drawings, the examiner considered the applicant fails to show, explain or indicate the limitation “closure.”  Therefore, 

Claims 7-9 are rejected because the claims ultimately depend from rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding to Claim 8, the applicant claimed “…the adaptor includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded engagement.”  Claim 8 is depended to Claim 6, and Claim 6 taught a second end.  After reviewing the claimed language and the specification, the examiner considered “threaded location” of Claim 6 is the same as “cast aperture that is threaded” of Claim 8.  Therefore, the examiner considered Claim 8 fails to further limit Claim 6, and Claim 8 should be rejected.

Regarding to Claim 11, the applicant claimed “…the adaptor includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded engagement.”  Claim 11 is depended to Claim 5, and Claim 5 taught a second end.  After reviewing the claimed language and the specification, the examiner considered “threaded location” of Claim 5 is the same as “cast aperture that is threaded” of Claim 11.  Therefore, the examiner considered Claim 11 fails to further limit Claim 5, and Claim 11 should be rejected.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chonan (US2006/0219208 A1).

Regarding to Claim 1, Chonan teaches an adaptor for an oil filtering assembly comprising:

wherein the elongated cast metallic body includes a lubrication flow path that extends for a predetermined distance (Fig. 7, Part 63a area and Part 61 area) and establishes a communication channel between the lubrication network and the filter housing (Fig. 6, Fig. 7, at least a portion of channel established between the network and the housing).

Regarding to Clam 2, Chonan teaches the adaptor wherein the communication channel is symmetric about a longitudinal axis and has a substantially linear flow path (Fig. 6, Fig. 7).

Regarding to Claim 3, Chonan teaches the adaptor wherein the elongated cast metallic body includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded engagement (Fig. 7, Part 55a area, Fig. 4 shows the area would engage with other parts via Part 58a, Paragraph 33).

Regarding to Claim 4, Chonan teaches the adaptor wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooler with the elongated cast metallic body (Fig. 7, Part 58).

Regarding to Claim 5, Chonan teaches an adaptor for securing an oil filter and a cooler in an assembly, the adaptor comprising:
an elongated metallic body (Fig. 7, Part 51 area, Paragraph 32) having a filter receiving housing at a first end with housing configured to receive a filter (Fig. 7, Part 57 area, Fig. 5 shows how the area receives Part 53, Paragraph 34) and at least one threaded location for attaching an additional component at a second end (Fig. 7, Part 55a area, Fig. 4 shows the area would engage with other parts via Part 58a, Paragraph 33), and an upper surface with a portion between the first end and the second end that is configured to receive cooler thereon (Fig. 7, Part 65b); and,
a unitary fluid flow path extends for a predetermined distance between the first end and the second end about a common axis (Fig. 7, Part 63a area and Part 61 area).

Regarding to Claim 6, based on the examiner’s best understanding, Chonan teaches an oil filtering assembly for an engine, the assembly comprising:
a casted metallic adaptor having (Fig. 7, Paragraph 32):
a housing formed at a first end of the adaptor that is configured to receive a fluid filter and a housing closure (Fig. 7, Part 57 area, Fig. 5 shows how the area receives Part 53, Paragraph 34);
a closure that is configured to mate with and close the housing (Fig. 7, since the applicant fails to teach, explain or indicate the limitation, the examiner considered the bottom 59b can be considered as a closure under the broadest reasonable interpretation);

a portion of the adaptor between the first end and the second end has an upper surface and a lower surface (Fig. 7); and,
an enclosed flow path that is centered about a common axis and extends between the first end and the second end (Fig. 7, Part 63a area);
wherein the upper surface of the adaptor is configured to receive and secure a cooler between the first end and the second end (Fig. 7, Part 65b); and, the lower surface is configured to mate with oil flow paths within an engine (Fig. 7).

Regarding to Clam 7, Chonan teaches the adaptor wherein the flow path is symmetric about a longitudinal axis and is substantially linear (Fig. 6, Fig. 7).

Regarding to Claim 8, Chonan teaches the adaptor includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded engagement (Fig. 7, Part 55a area, Fig. 4 shows the area would engage with other parts via Part 58a, Paragraph 33).

Regarding to Claim 9, Chonan teaches the adaptor wherein the adaptor includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooler with the elongated cast metallic body (Fig. 7, Part 58).

Regarding to Clam 10, Chonan teaches the adaptor wherein the flow is symmetric about a longitudinal axis and is substantially linear (Fig. 6, Fig. 7).

Regarding to Claim 11, Chonan teaches the adaptor wherein the elongated cast metallic body includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded engagement (Fig. 7, Part 55a area, Fig. 4 shows the area would engage with other parts via Part 58a, Paragraph 33).

Regarding to Claim 12, Chonan teaches the adaptor wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooler with the elongated cast metallic body (Fig. 7, Part 58).

Response to Arguments
Applicant’s arguments, see Remark, filed on 02/04/2022, with respect to the rejections of Claims 1, 5, 6 under Galsworthy (US2014/0131129 A1) and Bedi (US5090376A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chonan (US2006/0219208 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baxter (US10195553B2) teaches an oil filter adapter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/YI-KAI WANG/Examiner, Art Unit 3747